    8/18/20Case
           21   1:21-cv-22440-KMW httDocument
                                     p://poli
                                            ti
                                             cszozz.or
                                                    43   Entered
                                                     g- VOTE       onCSON
                                                             CRIS ERI FLSD2022Docket
                                                                               UNITED S08/23/2021
                                                                                       TATES SENATOR Page 1 of 5


                            1


h
               o s://-                 -couulistener.com /docket/6oo4o sr/trum p-v-facebook-inc/
               U.S.M agistrate Judge ChrisM .M cN iley is available to handle
               any orallproceedingsin thiscase.
                                                                                       FILED B                      D.
                                                                                                                     C,
               In the CourtofFederalJudge Kathleen M ary W illiam s
               Trum p v facebook 21-cv-2244o,
               U.S.DistrictCoul't,Southern DistrictofFlorida(M iam i).
                                                                                             ALJO 3 2021
                                                                                              ANOELALE NO3LE
                                                                                              ct-rqKu S l:)ts:,  'c-r
                                                                                              s t).t)s:fzt.-A -$!tAM1
               YourH onor:
               (1)Ineedto am end my previouslettersentcertified m ail;
               (2)Ineed to explain why lrequesta subclassbecause 1
               feelthatLaura Loom er and lare victim s ofcrim es com m itted
               by facebook.com and M ark Zuckerberg under
               Title 18 U.S.C.Section 600;
               (3)lneed help tolocatetheothercandidatets);
               (4)TheRulessayyou can requesta subclass
               butthey don'tsay how m any people haveto be
               in a subclass& lw askicked offsocialm edia
               and am having a hard tim e locating candidates.
               (5)Iforgotto sign with apersonalsignaturem yfirstletter,
               and Ialso need an inform a pauperisform so thatthe
               atlorneysw ho willbe form ally assigned to this case
               afleritisced ified asa class action by the coul't
               can notin the future dem and pap nentfrom m e.

               (1)In myfirstcertifiedletterIexplainedthatIwastheonlycandidate,
               having found no others,who w as on any officialState Election Ballot
               butw askicked offoffacebook.com perm anently before the
               N ov.3,2o2o GeneralElection.

               Because lam banned and censored from socialm edia,Ihad alotof
              trouble tlying to find othercandidatesw ith the sam e com plaintof
              winning aState Prim ary Election butbeingbanned from
              facebook.com priorto the N ov.3,2020 GeneralElection.
              Ihave now located another,ofa differentpoliticalparty,
              butthetelephone num berthe Florida Secretaly ofState
              Elections Division providesfor 2o2o candidate
              Laura Loom erdoesnotallow a
              Voice m essage,nOrdoesanyone ansW er.
              1called the G OP Chairm an forthe area ofFlorida Ithink
              thiscandidate is in,and lefta m essage
              with the secretary atthe law firm he w orks for,hoping he willcall
              the candidate,Laura Loom er,and ask herto callm e.


    hopsr//crisericson.wordpress.com                                                                                      3/29
8/18/2021
      Case 1:21-cv-22440-KMW httDocument
                                p:
                                 //poli
                                      ti
                                       cszozz.
                                             org- VOTE
                                             43        CRIS ERI
                                                   Entered   onCSON
                                                                FLSD2022Docket
                                                                         UNITED STATES SENATOR Page 2 of 5
                                                                                 08/23/2021

                      *
             .

            Title 1é'
                    lJs c section 6oo:
                          .   .    .

            W hoever,directly or indirectly,prom ises any
            benefit,prod ded for orm ade possible in w hole or
            in partby any ActofCongress,to any person
            (facebook.com isacorporate''person'')
           asconsideration forany politicalactivity in
           opposition to any candidate orany politicalparty
           in connection w ith any prim ary orgeneralelection to any
           politicalo/ ce shallbe fined underthistitle...

           ln the Briefbefore
           Judge Kathleen M aly W illiam s
           Trum p v facebook 21-cv-2244o,
            U.S.DistrictCourt,Southern DistrictofFlorida (M iam i)
           subm itted by form erPresidentTrum p'slegalcounsel,
           M atthew Lee Baldw in,Esq.,Florida BarN o.27463,
           he states thatFacebook.com and M ark Zuckerberg have m illions
           offollowersworldwide and receivebillionsofdollarsa yearin profits.
           There is no indication thatthe foreign m oney earned isseparated
           from m oney earned from U .S.Citizens orpeoplew ho qualify w ith
           'dgreen cards''to donate to politicalaction com m ittees.
           Therefore,itappears thatfacebook.com and M ark Zuckerberg
           are operating a w orldw ide politicalaction com m itteew ith the
           clearintentto prom ote som epoliticalcandidatesw hile
           discouraging votersfrom voting forothers,
           like m e and Laura Loom er;
           and this appearsto clearly violate FederalElection Law :

           Title52 U.S.C.Section 30121(a)Prohibition.
           ltshallbeunlawf'ulfor(1)aforeign national,
           directlyorindirectly,to m ake(A)acontribution
           orotherthing ofvalue in connection w ith a
           Federal,State,orlocalelection;...

           Allowing som e politicalcandidatesto be prom oted by
           facebook.com and M ark Zuckerberg while sim ultaneously
           banning other candidates and NOT filing w ith the
           FederalElection Com m ission as an illegaland
           unregistered worldw idepoliticalaction com m ittee
           accepting foreign fundsas facebook.com prostsfrom
           foreigners,and notsegregating those funds,
           certainly sounds like a crim e to m e.



hops'
    .//crisericson.wordpressacom                                                                             5/29
8/18/2021
       Case 1:21-cv-22440-KMW httDocument
                                 p:
                                  //poli
                                       ti
                                        cszozz.o
                                               43    Entered
                                                rg- VOTE       onCSON
                                                         CRIS ERI FLSD2022Docket   08/23/2021
                                                                           UNITED STATES SENATOR Page 3 of 5

                       *
              x

            informe)meIhavetoomanyfriendswhen Ionlyhad
           about35friendsand otherpeoplehavehundredsor
           thousands offriends;etc.,thelistofharrassm ent
           goes on and on,w hile m eanw hile,they take a1lof
           m y personalinform ation and photosand do notgive m e
           any fairshare ofbenefitsforwhatthey havetaken
           from m e.In this pastyearthatthey have perm anently
           banned m e,Ihave suffered the loss ofsocialinteraction
           w ith fam ily and friends during the covid-lg pandem ic.
           1feelabused asaseniorcitizen.Also,Ibelieve
           facebook.com and M ark Zuckerberg have a business,or at
           leasta facebook.com relationship w ith VERM ONT PBS
           which refused to include m e in politicalcandidate
           debates in 2018.Ifiled a com plaintw ith the Federal
           Elections Com m ission and they sentm e a letterstating
           thatthey w ere going to use theirprosecutorialdiscretion
           to do nothing aboutit.FED M .U .R.# 7619

           w w w .fec.gpx >files >legal>m urs >7619 >7619 0 2
                              ..                               -

           RE:M U R 7619.DearM s.Groschner:The FederalElection Com m ission
           received a com plaint
           thatindicatesVermontETV,Inc.d/b/aVerm ontPBSmayhaveviolated ...
           BEFO RE TH E FEDEM L ELECTION CO M M ISSION 12 ...- FEC

           w w w .fec.gc >fles hlegalhm urs >7619 h7619 06     -


           M UR:7619.Respondent:VermontETV,Inc.d/b/a.6.VermontPublicBroadcasting
           System l.7.8.Com plaintReceiptD ate:June 21,2019.
           FEDER AL ELECTION COM M ISSION July 9,2019 W A EM M L ...- FEC

           w w w -fec.gA yiles >legal>m urs >7619 h7619 04     -


           Ju19,2019.RE:M UR 7619.VermontETV,Inc.d/b/aVermontPBS.DearM r.
           Deutsch:
           This is in responseto youre-m aildated July 8,2019,requesting an ...

           lsincerely hope thatthisCourt
           is m ore concerned w ith Freedom ofSpeech and Freedom of
           Association guaranteed to us by the U nited StatesConstitution.
           The Graveyard in Chester,Verm ont05143 in
           which m y ow n m otherisburied isfullofgraves ofourow n
           brave solidersBU RIED IN TH E 17OOsand 18OOs
           with flagsnextto them .W AKE U P AM ERICA !

           printed nam e:


hops://crisericson.wordpress.com
           Case
    8/18/2021   1:21-cv-22440-KMW http
                                     Document
                                      ://policszozz.o43
                                            ti            Entered
                                                     rg- VOTE       onCSON
                                                              CRIS ERI FLSD2022Docket  08/23/2021
                                                                               UNITED STATES SENATOR Page 4 of 5


              '




!                                                                                              œ >f
                                                                                                  .
                                                                                                  W + sz '
                                                                                       '                                      ,       aœe
                                                                                                                       .



                                                                            .                                      w                                                        d 5
                                                                                                                                                                              F
                  .                                                              .u6 .. â# '
                                                                                           .kr
                                                                                             '
                                                                                             n
                                                                                             X
                                                                                             :
                                                                                             .'
                                                                                              .
                                                                                              ?
                                                                                             y'
                                                                                              $'
                                                                                               :.
                                                                                                Ks .
                                                                                                       -,
                                                                                                       1,.,.((.
                                                                                                                                      s.
                                                                                                                                      .                 /         lI. 1
                                                                                /
                                                                                .
                                                                                ,i
                                                                                 ., , .'
                                                                                       f s- .
                                                                                            -.                                                          #%
                                                                                                                                                        #
                                                                                                                                                        '
                                                                                                                                                        .




                                                                                                              ,                   U .k.y              ,                     . -
                                                                                .:     .
                                                                                           '                                  '.
                                                                                                                               s,      $.                                            .
                                                                    '           y..                                                     w
                                                                                                                                        .                                       *
                                                                                                                                                                            '
                                                                        .                                                                   .               .




                                                              y.                                                                       K         #.
                                                                                                                                                 .                 h
                                 #
                                 .                            + .                                                                 .             .* w
                                    . .. .
                                             ,. r                                                                                                     y,.+'.       u
                                 .
                                  . 'e
                                     . .2J
                                     y'
                                     f)?.jz
                                       .
                                          Jjoe.h...t4...
                                         ..            -..)    f,.
                                                               ;
                                                               .                                                                                x.
                                                                                                                                                      ly.       &.      .
                                                                                                                                                                   > . . .'
                                                                                                                                                                                ah

                            M,./.>. ,;
                                     .jc
                                       j,v                                                                                                                        0..>
                            ..
                       y up
                     ...* .
                            ..
                                     .                                                                                                                                   .r
                    .1.
                    ..
                        N..
                          '
                          .e
                           K'. j'''                                                                                 k. z p.                                             .
                      S
                   .. .
                       jF
                      'z.z
                        '                                                                                          .
                                                                                                                   v .
                                                                                                                   '   v
                                                                                                                                                                  .u.
                                                                                                                                                                        .

                  4
                  $.
                   .
                                                                                                   .
                                                                                                   ..
                                                                                                    .
                                                                                                                   jy
                                                                                                                   -
                                                                                                                    N
                                                                                                                                                      .
                                                                                                                                                      ,
                                                                                                                                                      .
                                                                                                                                                      ,
                                                                                                                                                      . '        ..
                                                                                                                                                                    ..!', 4
                                                                                                                                                                          z -

                  :+
                   . s'
                   ,s..
                      +
                      .                                                                                   k
                                                                                                          .                 w.
                                                                                                                  .
                                                                                                                     3     #' .
                                                                                                                              J
                                                                                                                              'i;.
                                             ,                                                                     . .
                                                                        *   *
                                                                                                                    à,
                                                                                                                     ;
                                                                                                                     ..
                                                                                                                      ypt;
                                                                                                                      j.
                                                                                                                       j  j
                                                                                                                          l
                                                                                                                         ..   .



                                           *
                                           @                            II                                  *



                  18 A ugust,202115:16




               To:FederalJudge Kathleen M .W illiam s
                                                                                                                                                                                         -
                                                                                                                                                                                             T
               W illde D .Ferguson,Jr.United States Courthouse
               4oo N orth M iam iAvenue
                  Room 11-3
               M iam i,Florida 33128

               From :
                  CrisEricson
                  879 Church Street



    https://crisericson.wordpress.com                                                                                                                                                        1/29
               V1 4.Y4 j
                     y y ,(
                       .

Case 1:21-cv-22440-KMW   y Document 43 Entered on FLSD Docket 08/23/2021 Page 5 of 5
                       ! )   ,


              l/

                  '          .
             o
            ,:
            .     .    .j'
                       i <j '
                            !r !j
            'r
             1
                        j .j
                      . ''
                           k j
                             k
                             , j
                               j
                               !
             .                    t.
                                   ?) ,
                                      .   ,




              >                                               K h
                                                                   1
             .,
              $.             .7
                              ,
                              j
                                              $
                                              2
                  fY**)
                                                       ,
                                                          ù
                  r/'l                        d
                  C)
                  ::'                         w
                  <.                              -<
                   û'
                    t AK
                  tlI .k
                  F'' ,.4yI
                                                       WV
                  V
                  .
                  il
                       .
                    à ;'7
                        -s.i
                         '       .
                                                  .
                                                                   o           *
                  Z'
                   a '<*1                     1             .
                                                            *
                                                            -3z %5
                                                            f                   q%
                  L)  'J
                             .
                                                                       .        --
                  -:
                                                                   >            K
                  Z
                  :.
                        .

                  4:1: ..
                         :.'
                         y
                         ;r-
                           :
                                 .#
                                                  :U              W             to
                                                  <
                                                  Q V)                 =
                                                                                -
                                                                                    %
                                                      4                             'c
                                                                                     =>
                                                      Y p
                                                            Vo
                                                             <
                                                  i-7
                                                   '>
                                                  <           %
                                                              # X,
                                                      z
                                                      * G:7 Ro                        -N
                                                                                      V

                                                              œ            Qj   %
                                                                                *7
                                                              r            f


                                                              D>
                      %;
                      % 0
             % 5k
              .

             Dï'
             :  s
             u .
               v >
             bcl
             *%f
